Title: From James Madison to James Barbour, 5 December 1823
From: Madison, James
To: Barbour, James


        
          Dear Sir
          Montpellier Decr. 5. 1823
        
        Your favor of the 2d. was duly recd. the evening before the last. I thank you for it, and return, as desired, the pamphlet of Cunningham. Your remark on it appears very just.
        You ask my views of a Resolution to be proposed to the Senate advising a Treaty of co-operation with G. Britain agst. an interference of the Allied Powers for resubjugating S. America. You will take them for what they are worth, which can be but little, with my imperfect knowledge of the facts & circumstances that may be known to yourself.
        The Message of the President, which arrived by an earlier mail than usual, has I observe distinctly indicated the sentiments of the U.S. with respect to such an interference: But in a case of such peculiarity & magnitude, a fuller manifestation of the national will may be expedient, as well to bear out the Executive in measures within his department, as to make the desireable impressions abroad. The mode you have thought of would certainly be of great avail for the first purpose, and, if promulged, for the second also: But would not declaratory Resolutions by the two Houses of Congress be of still greater avail for both? They would be felt by the Executive as the highest sanction to his views, would inspire G. Britain with the fullest confidence in the policy & determination of the U.S., and would have all the preventive effect on the Allied Powers of which they are susceptible from a monitory measure from this quarter.
        It can hardly be doubted that G.B. will readily co-operate with this Country, or rather that she wishes our co-operation with her agst. a foreign interference for subverting the Independence of Span. America. If the attempt can be prevented by Remonstrance she will probably unite with us in a proper one. If she begins with that she will probably not hesitate to proceed, if necessary, to the last resort, with us fighting by her side. If any consideration were to restrain her from that resort, even without our co-operation, it would be the dilemma of seeing our Neutral commerce & navigation flourishing at the expence of hers, or of throwing us into a war agst. her by renewing her maritime provocations.
        On the whole I think we ought to move hand in hand with G.B. in the experiment of awing the confederated Powers into forbearance; and if that fail, in following it by means which can not fail: and that we can not be too prompt or too decisive in coming to an understanding and concert with her on the subject. This Hemisphere must be protected agst. the doctrines and despotisms which degrade the other. No part of it can be as secure as it ought to be if the whole be not so. And if the whole be sound & safe, the

example of its principles and its prosperity will triumph gradually every where.
        How much is it to be regretted that the British Govt. shrunk from even a remonstance agst. the invasion of old Spain, and that it has not the magnanimity to interpose, late it is, in behalf of the Greeks. No nation ever held in its hand in the same degree, the destiny of so great a portion of the Civilized world, and I can not but believe that a glorious use would be made of the opportunity, if the head of the nation was worthy of its heart. Health & all other good wishes
        
          James Madison
        
      